Howell, J.
The plaintiff, as assignee of one J. F. Thompson, sues the defendant on an open account, and the only question now before us, as stated by plaintiff’s counsel is, should or not the evidence, offered by defendant to prove his claim in compensation and reconvention be admitted 9
We think it should. Thompson could transfer to Adams only such rights as he possessed, and if it be true, as alleged by the defendant, that he had deposited with Thompson a large sum of money before the transfer to Adams, which has not been accounted for, the defendant did not owe Thompson the amount set out in the account sued on. In other words, compensation took place, and the defendant should, under the pleadings, have the opportunity to show it.
It is therefore ordered that the judgment appealed from be reversed, and that this cause be remanded to the lower court with instructions to the judge thereof to admit evidence to establish the plea of compensation, and to be proceeded in according to law. Appellee to pay costs of appeal.
Rehearing refused.